Citation Nr: 0311997	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  02-02 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for multiple skin cancers.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim of entitlement to service connection for 
skin cancers.  The veteran subsequently perfected an appeal 
regarding that decision.  During that stage of the appeal, 
the RO issued a Statement of the Case (SOC) in June 2001.

In June 2002, the veteran presented testimony at a Travel 
Board hearing before the undersigned Veterans Law Judge at 
the RO.  A transcript of this hearing was prepared and 
associated with the claims folder.


FINDING OF FACT

The credible and probative evidence of record is in relative 
equipoise as to whether the veteran's multiple skin cancers 
developed as a result of his military service.


CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, the Board 
concludes that entitlement to service connection for multiple 
skin cancers is warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matter - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West 2002)).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, and that the 
VA medical examination and clinical records, as well as the 
medical opinions obtained by the Board through additional 
development, are sufficient to resolve the matter. 

II.  Facts and Legal Analysis

The record reflects that, in September 1985, the veteran 
underwent an excision of a basal cell carcinoma of the right 
temple.  Subsequent private medical records show that, since 
that time, the veteran has been treated for numerous basal 
cell and squamous cell carcinomas of the head, face, and 
neck.

The veteran is now seeking entitlement to service connection 
for multiple skin cancers.  He essentially contends that his 
skin cancers developed as a result of excessive exposure to 
sunlight while serving in the Panama Canal during service.  
He reports that he worked outdoors for much of the time he 
was there, and that he was exposed to "intense" sunlight 
during that period.  The veteran has also reported that he 
worked in an office for most of the time since leaving the 
military, and that he did not receive such a degree of 
sunlight exposure at any other time.  In support of his 
claim, the veteran has submitted several letters from his 
private physicians.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West 2002)); 38 C.F.R. § 3.102 (2002)

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board finds that a preponderance 
of the competent and probative evidence is not clearly in 
favor of a conclusion that the veteran's multiple skin 
cancers developed as a result of his military service.  
However, the evidence does not clearly preponderate against 
the claim, either.  Therefore, we find that the case presents 
a reasonable doubt and, resolving reasonable doubt in favor 
of the veteran, we conclude that entitlement to service 
connection for multiple skin cancers is warranted.

As noted above, the veteran has submitted several letters 
from private physicians in support of the veteran's claim.  
In one such letter, dated in May 2001, the veteran's 
dermatologist, Dr. E.W., notes that he has treated the 
veteran for multiple skin cancers and precancerous lesions on 
his face since 1984.  The physician concluded that the 
veteran's exposure to sunlight during his time in the 
military "no doubt has contributed to this problem."  In a 
similar letter, the veteran's plastic surgeon, Dr. B.J., 
notes that he has been treating the veteran since 1993 and 
that he had experienced multiple skin cancers on his face 
during that period.  The physician concluded that the 
veteran's prolonged exposure to the sun during service "no 
doubt contributed to the development of skin cancers."

For several reasons, the Board believes these letters to be 
of only limited probative value.  First, we note that the 
physician's letters are all relatively brief with very little 
discussion of the rationale underlying his conclusion as to 
the potential link between the veteran's military service and 
his claimed skin cancers.  Also, the Board notes that there 
is no indication in any of these letters that the physician 
has reviewed the veteran's documented medical history, 
including his service medical records.  Furthermore, there is 
no discussion as to whether or not there may be intervening 
causes that also contributed to his claimed disabilities, 
including further exposure to the sunlight during the 40 year 
period between his separation from service and his first 
documented diagnosis of skin cancer in 1985.

In light of these deficiencies, the Board determined in 
September 2002 that it was necessary to undertake additional 
evidentiary development on the matter, under authority 
provided at 38 C.F.R. § 19.9(a)(2) (2002)  A dermatology 
examination was requested, to include discussion of the 
previous medical evidence, with an opinion rendered as to 
whether there is a medical nexus between the veteran's 
multiple skin cancers and his military service.

Thereafter, in December 2002, the veteran underwent the 
requested examination.  The report of that examination 
contains the following results:

Complete review of cfile submitted 
testimony [dictates] that is as 
least likely as not that the sc sun 
exposure was an etiologue of the 
basal cee and squamous cancers on 
sun exposed areas of head and neck.

No explanation or rationale was provided for the examiner's 
opinion, and no findings were noted with respect to his 
physical examination of the veteran.  Also, no specific 
responses were provided regarding several of the Board's 
inquiries, including a request for a diagnosis of any 
pathology found, a discussion of other medical opinions 
associated with the claims folder, and a discussion as to 
whether the veteran's carcinomas are consistent with sun 
exposure during service, as opposed to other causes.

In any event, although the December 2002 VA examiner failed 
to address many of the specific questions raised by the 
Board, or to provide a detailed rationale for his conclusion, 
it must be acknowledged that this physician appears to have 
essentially agreed with the previously discussed private 
physicians that the veteran's exposure to sunlight during 
service likely contributed to the development of multiple 
skin cancers on his head, face, and neck.  Thus, despite the 
many deficiencies present in these medical opinions, the 
Board believes that they are sufficient to place the evidence 
in relative equipoise as to whether or not the veteran's 
exposure to sunlight during service contributed to the 
development of multiple skin cancers.

The Board has, of course, considered seeking further 
development in this case.  In particular, we have considered 
obtaining an additional medical opinion to further address 
the question of whether the veteran's multiple skin cancers 
were related to his military service.  However, given the 
ample development that has already taken place in this case, 
and the fact that this case has already been delayed once in 
an effort to seek clarification of the medical evidence, the 
Board believes that merely obtaining one more such opinion is 
unlikely to resolve this question with any greater degree of 
certainty than has already been accomplished.  Instead, we 
believe that such action would only needlessly delay 
adjudication of this veteran's claim.  The Court has held 
that such delays are to be avoided.   See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994). ).

In summary, the Board resolves all doubt in favor of the 
veteran, and concludes that service connection is warranted 
for the veteran's multiple skin cancers.  The benefit sought 
on appeal may accordingly be granted.




ORDER

Entitlement to service connection for multiple skin cancers 
is granted.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

